BLATCHFORD, District Judge.
General Order No. 5, of the new general orders, provides that the registers may make all requi*732site uncontested orders which are not by statute specially required to be made by the district court itself. Section 4 of the act of 1874 [18 Stat. 178] does not require newspapers to be designated by the court, but by the judge, while that same section does name the court as distinct from the judge in connection with the doing of certain things. Therefore, the register is, within section 4 of the act of 1874, the judge for designating newspapers.